Citation Nr: 1243117	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to January 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the RO in St. Paul, Minnesota.  

In a July 2009 decision, the Board denied service connection for bipolar disorder.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 memorandum decision, the Court vacated the Board's decision, and remanded the issue for further development.  In December 2011, the Board remanded the case to the RO for additional development pursuant to the Court's decision.  The case was subsequently returned to the Board.  

The Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  As the medical evidence includes diagnoses of multiple psychiatric disorders, the Board has characterized the claim as listed on the first page of this remand.

In August 2012, the Veteran's representative requested a 90-day stay of adjudication in order to obtain and submit additional evidence and argument, and a stay was granted by the Board.  He later submitted additional pertinent medical evidence in November 2012, and by a written statement dated in November 2012, he waived the Veteran's right to initial consideration of this additional evidence by the RO.  38 C.F.R. § 20.1304 (2012).  Hence the Board may consider this additional evidence in the first instance. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to appellate review of the appeal for entitlement to service connection for an acquired psychiatric disorder.

A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In December 2011, pursuant to the Court's instructions, the Board remanded the case to the RO for additional development.  Some of the development was completed, and the case was subsequently returned to the Board.  Unfortunately, as there was inadequate compliance with the remand directives, another remand is required.  Id.  

In its December 2011 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine the etiology of his bipolar disorder, and to obtain VA medical records dated since April 2008.  These actions were completed.  However, the RO was also instructed to obtain the Veteran's in-service treatment records from the Base Alcohol Rehabilitation Program from the period of October 1975 to January 1976.  In this regard, the Board notes that the Veteran's service personnel records show that while he was stationed at Rickenbacker Air Force Base, he was entered into the Base Alcohol Rehabilitation Program on October 17, 1975, and he separated from service on January 27, 1976.

A review of the claims file shows that in January 2012, the RO requested active duty inpatient clinical records for alcohol rehabilitation from October 1, 1975 to December 31, 1975, at the Air Force Clinic at "Rickenback" Air Force Base, Ohio.  In response, it was indicated that no records could be found dated in 1975.  As the RO's information request did not include the month of January 1976 and the name of the base was misspelled, the Board finds that the request was inadequate, and another attempt should be made to obtain these records.  Stegall, supra.  The RO's new information request should be for the period from October 1, 1975 to January 31, 1976, should correctly spell the name of the Air Force Base, and should not be limited to inpatient records.  
Moreover, a thorough review of the claims file reveals that all of the pertinent medical evidence is not on file.  Specifically, a September 2011 VA mental health note reflects that the Veteran has had multiple psychiatric hospitalizations, mostly
within the VA system, but also had about five private hospitalizations, including Unity Hospital in Fridley on two occasions, Fairview Southdale on two occasions, Ramsey Hospital (now Regions Hospital), St. Joseph's Hospital in St. Paul, and Hutchinson Mental Health Center.  Moreover, it appears that there are additional outstanding relevant VA treatment records during the period from the Veteran's separation from service in January 1976 until 1994.  A November 1996 VA history and physical note shows that the Veteran reported that he was treated for substance abuse on 12 previous occasions, most recently two years ago.  In a March 1998 release form, the Veteran reported that he was treated by VA from 1992 to 1998.  The earliest VA medical records on file are dated in October 1994.   On remand, the RO should attempt to obtain these outstanding private and VA medical records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the Board observes that in 1996, the Veteran was reportedly receiving disability benefits from the Social Security Administration (SSA) based on alcohol dependency and depression.  A May 1998 report of contact reflects that the Veteran reported that his SSA disability benefits were terminated in January 1998, and he reapplied in April 1998.  Such SSA records are not on file and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992);  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records). 

Accordingly, the case is REMANDED for the following action:

1.   The RO should request from the NPRC in St. Louis, Missouri, or other appropriate source, any records (inpatient or outpatient) from the Veteran's treatment in the Base Alcohol Rehabilitation Program at Rickenbacker Air Force Base for the period from October 1, 1975 through the entire month of January 1976. 

It should be noted that the Veteran's records may be filed at the NPRC under the name of the facility, and not the Veteran.  If no records are available, this should be indicated in written response to the request. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder or substance dependence since separation from service in January 1976. 

After securing any necessary releases, obtain any relevant treatment records that are not duplicates of those already in the claims file.  

In particular, attempt to obtain relevant private psychiatric treatment records from Unity Hospital in Fridley, Fairview Southdale, Ramsey Hospital (now Regions Hospital), St. Joseph's Hospital in St. Paul, and Hutchinson Mental Health Center, and VA medical records of any VA psychiatric treatment dated from 1976 to 1994.

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

3.  The RO should obtain from the SSA the records pertinent to the Veteran's claim and award(s) of SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file. 

4.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him and his representative an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


